DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 03/01/2022 have been fully considered but they are not persuasive. 

As per claim 1, Applicant argues that the previously cited Kress et al. do not teach a diffraction enhanced imaging system configured to control convergence angle of each ray at specific wavelengths, such that rays at different wavelengths have different convergence angles.

The Office respectfully disagrees and submits that Figs. 3A/3B of Kress et al. disclose wherein rays 361/362/363 are configured to exit the stacked switchable lens 340 at different angles, so as to control a desired depth of a particular image (paragraph 43, “adjusting the focal length of the first, second, and third switching optics 341, 342, and 343 will have corresponding changes in the depth of the images in FOV 390.”). Furthermore, paragraph 41 discloses that “Each Switching optic may have only one Bragg selectivity to one specific spectrum” (it is implicit, based on paragraph 41, that said selectivity may be based on individual colors red/green/blue, for example, such as to display a full color image). In at least such a case (each switching optic has one Bragg selectivity), the red color, for example, of an image displayed at a first depth, will have a different convergence angle from a green color, for example, of an image displayed at a second depth. Therefore, Kress et al. disclose a diffraction enhanced imaging system configured to control convergence angle of each ray at specific wavelengths, such that rays at different wavelengths have different convergence angles as claimed.

As per claim 1, Applicant further argues that the previously cited Edwin et al. do not teach the rays coupled via at least one of specific convergence angles and a specific divergence angle.

The Office respectfully disagrees and submits that Edwin et al. teach wherein two input light beams 921 and 922 with slightly different wavelengths … are diffracted slightly differently in the input coupling element 912 and enter waveguide 910 at slightly different angles of incidence. Therefore, Edwin et al. teach the rays coupled via at least one of specific convergence angles and a specific divergence angle.

As per claim 1, Applicant further argues that the system in Edwin is not designed to operate with beams that possess divergence or convergence as the divergence/convergence angle of the in-coupled beams do not change, only the direction of travel has changed. Thus, the waveguide in Edwin is configured for "in-coupling collimated incoming light" (¶ [0064]) but not configured for in- coupling "the rays controlled by the diffraction enhanced imaging system into the optical waveguide via at least one of specific convergence angles and a specific divergence angle" wherein the "rays at different wavelengths have different convergence angles" as required by claim 1.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

The Office respectfully submits that the limitation wherein “the rays controlled by the diffraction enhanced imaging system into the optical waveguide via at least one of specific convergence angles and a specific divergence angle" is taught by Edwin et al. as discussed above. Furthermore, the additional limitation of wherein the "rays at different wavelengths have different convergence angles" is taught by Kress et al. as discussed above.

As per claim 1, Applicant argues that Vallius et al. do not teach a wavelength compensated beam expander configured to simultaneously expand horizontal extension of the images and compensate for wavelength dispersion and an output coupling and vertical expansion system configured to magnify the image in a vertical direction and direct a fraction of light toward the user at one or more specific angles creating a wide field of view.

The Office respectfully disagrees and submits that Vallius et al teach a wavelength compensated beam expander (Fig. 6B, 114 and 116) configured to simultaneously expand horizontal extension of the images and compensate for wavelength dispersion (paragraphs 56 and 66) and an output coupling and vertical expansion system (Fig. 8A, 815/116) configured to magnify the image in a vertical direction (Fig. 2, paragraph 56) and direct a fraction of light toward the user at one or more specific angles creating a wide field of view.

As per claim 1, Applicant further argues that “The intermediate-component 114 and the output-coupler 116, however, are not …. configured to "compensate for wavelength dispersion". In fact, the intermediate-component 114 and the output-coupler 116 are quite the opposite. Vallius teaches that the intermediate coupler 114 and output-coupler 116 cause the wideband light to be dispersed into multiple wavelengths.”

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “cause light not to be dispersed into multiple wavelengths”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Office respectfully submits that based on the current claim language, it seems reasonable to construe any dispersion effect as the claimed "compensate for wavelength dispersion". In other words, based on the current claim language, it is not clear whether the effect on wavelength dispersion is to increase or reduce said dispersion. 
Furthermore, the Office notes that the wavelength dispersion of Vallius et al. is mostly determined by the nature of the light source, more so than the intermediate and output couplers. Although paragraph 60 of Vallius et al. discloses wherein “A diffractive grating type intermediate coupler (e.g., 114) and a diffractive grating type output coupler (e.g., 116 ) also cause similar dispersion of the wideband light’, paragraph 66 also teaches wherein “in contrast to when wideband light emitted by a wideband light source is incident on a diffractive grating type input - coupler (e.g., 112 ), when narrowband light emitted by a narrowband light source is incident on a diffractive grating type input - coupler (e.g., 112 ), the diffracting grating only minimally disperses (i.e., separates) the narrowband light into relative few wavelengths … A diffractive grating type intermediate-coupler (e g., 114 ) and a diffractive grating type output-coupler (e.g. , 116 ) also cause similar minimal dispersion of the narrowband light”. Therefore, Vallius et al. seem to teach to "compensate for wavelength dispersion" as claimed.
Furthermore, The Office notes that the above interpretation seems consistent with Applicant’s own Specification (see paragraph 64, “period of the single diffraction grating 90 may be selected to modify (i.e., enhance or reduce) wavelength dispersion”).

As per claim 11, Applicant argues that Border does not teach "a wedge element configured to provide at least one image at a different angle from an optical axis of the lens and a different distance from an output plane of the lens".

The Office respectfully disagrees and submits that Border et al. teach a wedge element (Fig. 4, paragraph 242, wedge 410) configured to provide at least one image at a different angle from an optical axis of the lens and a different distance from an output plane of the lens.
As per paragraph 242, wedge 410 is used to reduce distortion in the final image provided to a user’s pupil by ensuring thickness uniformity across viewing area 418. The final image is provided at the user’s pupil, which lies at a distance different from the output surface/plane of the lens. Furthermore, the optical axes of a user’s pupils inherently move throughout operation of the display device (Border, paragraphs 898). For static lenses such as those in Popovich, Kress, Edwin, Vallius and Border, variable depth images will be seen by a user according to the pupil’s optical axes being fixated on said image, and said axes may be at angles different from the optical axis of the lens. Therefore, Border et al. teach "a wedge element configured to provide at least one image at a different angle from an optical axis of the lens and a different distance from an output plane of the lens" as claimed.



Applicant’s arguments with respect to claim 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10 and 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0204455 to Popovich et al.; in view of US 2015/0212326 to Kress et al.; in view of US 2018/0149873 to Edwin et al.; further in view of US 2018/0203230 to Vallius et al..

	As per claim 1, Popovich et al. teach an optical display system for providing three-dimensional convergence corrected images to a user, comprising: 
at least one image generator (Fig. 5, 41) producing a plurality of rays forming a limited color (paragraphs 21 and 64), two-dimensional image; 
an imaging system (Fig. 5, 42/43/44) configured to collect rays produced by the image generator into an optical waveguide (paragraph 69, coupler 44 deflect beams into waveguide).
Popovich et al. do not teach wherein the imaging system is diffraction enhanced and configured to control convergence angle of each ray at specific wavelengths, such that rays at different wavelengths have different convergence angles.
Kress et al. teach wherein the imaging system is diffraction enhanced and configured to control convergence angle of each ray at specific wavelengths, such that rays at different wavelengths have different convergence angles (Fig. 2A, tunable lens 233, Fig. 3C, paragraph 41, light rays of different wavelengths converge at the focal distance f based on the angle that the image light from the display module encounters the switching optic).
It would have been obvious to one of ordinary skill in the art, to modify the device of Popovich et al., so that the imaging system is diffraction enhanced and configured to control convergence angle of each ray at specific wavelengths, such that rays at different wavelengths have different convergence angles, such as taught by Kress et al., for the purpose of adjusting the focal length of an image.
Popovich and Kress et al. teach an in-coupling diffraction system (Popovich, Fig. 5, 44) configured to couple the rays controlled by the diffraction enhanced imaging system into the optical waveguide. 
Popovich and Kress et al. do not teach the rays coupled via at least one of specific convergence angles and a specific divergence angle.
Edwin et al. teach the rays coupled via at least one of specific convergence angles and a specific divergence angle (Fig. 9, paragraph 62).
It would have been obvious to one of ordinary skill in the art, to modify the device of Popovich and Kress et al., so that the rays are coupled via at least one of specific convergence angles and a specific divergence angle, such as taught by Edwin et al., for the purpose of reducing waveform sparsity.
Popovich, Kress and Edwin et al. do not teach a wavelength compensated beam expander configured to simultaneously expand horizontal extension of the images and compensate for wavelength dispersion, and an output coupling and vertical expansion system configured to magnify the image in a vertical direction and direct a fraction of light toward the user at one or more specific angles creating a wide field of view.
Vallius et al. teach a wavelength compensated beam expander (Fig. 6B, 114 and 116) configured to simultaneously expand horizontal extension of the images and compensate for wavelength dispersion (paragraphs 56 and 66) and an output coupling and vertical expansion system (Fig. 8A, 815/116) configured to magnify the image in a vertical direction (Fig. 2, paragraph 56) and direct a fraction of light toward the user at one or more specific angles creating a wide field of view.
It would have been obvious to one of ordinary skill in the art, to modify the device of Popovich, Kress and Edwin et al., by adding a wavelength compensated beam expander configured to simultaneously expand horizontal extension of the images and compensate for wavelength dispersion, and an output coupling and vertical expansion system configured to magnify the image in a vertical direction and direct a fraction of light toward the user at one or more specific angles creating a wide field of view, such as taught by Vallius et al., for the purpose of improving image uniformity.

As per claim 2, Popovich, Kress, Edwin and Vallius et al. teach the optical display system of claim 1, wherein the in-coupling diffraction system (Popovich, Fig. 5, 44; Edwin, Fig. 9) uses diffraction to couple the rays into the optical waveguide at specific convergence angles (Edwin, paragraphs 64-65) such that at least one of the wavelength compensated beam expander and the output coupling and vertical expansion system produce an expanded beam of the rays having specific divergence angles.

As per claim 3, Popovich, Kress, Edwin and Vallius et al. teach the optical display system of claim 1, wherein the wavelength compensated beam expander simultaneously expands horizontal extension of the images and compensate for wavelength dispersion (Vallius, paragraphs 56 and 66) such that a color component of each image pixel of each image overlap precisely at the output coupling and vertical expansion system (Vallius, Fig. 6B).

As per claim 4, Popovich, Kress, Edwin and Vallius et al. teach the optical display system of claim 1, wherein the diffraction enhanced imaging system includes at least one lens (Kress, Fig. 2A), the lens comprising at least one diffractive portion (Kress, Fig. 3C, paragraph 40, “diffractive grating”) and at least one refractive portion (Kress, paragraph 28, “When tunable lens 253 is switched, the orientation of liquid crystals 259 changes which changes the refractive index”) configured to alter wavelength dispersion effect on image distance produced by the lens (Kress, paragraph 25, “adjust a focal length”, the light waves will disperse differently according to the different incidence angles created by the different adjusted focal distances).

As per claim 5, Popovich, Kress, Edwin and Vallius et al. teach the optical display system of claim 4, wherein the lens comprises: a first substrate layer (Kress, Fig. 3C, leftmost ITO electrode and LC layer) formed of an optically clear material having known wavelength dispersion properties; a first diffractive grating layer (Kress, Fig. 3C, rightmost ITO and etched surface) positioned adjacent to the first substrate layer, the first diffractive grating layer is formed of a holographic material (Kress, paragraph 39) and includes a plurality of gratings, the gratings configured with a grating period (Kress, Fig. 3C, etched surface, paragraph 41, “Bragg selectivity principles” implies that wavelength selectivity is based on grating period and thickness) impacting wavelength dispersion; a second diffractive grating layer positioned adjacent to the first diffractive grating layer (Kress, Fig. 3B, paragraph 34, a plurality of substantially similar switching optics 341-343 are stacked) and formed of substantially similar material and properties as the first diffractive grating layer, the second diffractive grating layer having a plurality of gratings; and, a second substrate layer (Kress, Figs. 3B and 3C, planar ITO electrode of 343) positioned adjacent to the second diffractive grating layer and formed of an optically clear material.

As per claim 6, Popovich, Kress, Edwin and Vallius et al. teach the optical display system of claim 5, the lens further comprises a spacer layer (Kress, Fig. 3B and 3C, planar ITO electrode of 342) formed of an optically clear material and positioned between the first diffractive grating layer and the second diffractive grating layer.

As per claim 7, Popovich, Kress, Edwin and Vallius et al. teach the optical display system of claim 5, wherein the first substrate layer includes a first surface (Fig. 3C, planar surface of ITO) and a second surface (Fig. 3C, surface of LC layer adjacent to ITO has curved grating shape) and at least one of the first surface and the second surface is a curved surface.

As per claim 8, Popovich, Kress, Edwin and Vallius et al. teach the optical display system of claim 5, wherein the second substrate layer (Kress, Fig. 3C, rightmost ITO, LC and etched surface) includes a first surface (Kress, Fig. 3C, etched surface) and a second surface (Kress, Fig. 3C, curved ITO surface) and at least one of the first surface and the second surface is a curved surface.

As per claim 10, Popovich, Kress, Edwin and Vallius et al. teach the optical display system of claim 5, wherein at least one of the first substrate layer, first diffractive grating layer, second diffraction grating layer and second substrate layer consist of at least one material having a refractive index configured to be controlled by application of an electric field (Kress, paragraph 28, “When tunable lens 253 is switched, the orientation of liquid crystals 259 changes which changes the refractive index”).

As per claim 12, Popovich, Kress, Edwin and Vallius et al. teach the optical display system of claim 5, further comprising a refractive element (Kress, Fig. 3C, rightmost LC layer, paragraph 28, “When tunable lens 253 is switched, the orientation of liquid crystals 259 changes which changes the refractive index”) positioned adjacent to the lens, the refractive element being formed of dispersive material and configured to enhance wavelength dispersion of the lens.

As per claim 13, Popovich, Kress, Edwin and Vallius et al. teach the optical display system of claim 1, wherein the in-coupling diffraction system includes a single diffraction grating (Popovich, paragraph 64, “Brag gratings”; Edwin, Fig. 9, paragraphs 62 and 64) having a period configured to direct rays entering the in-coupling diffraction system to exit the in-coupling diffraction system at an angle conducive to propagation within the optical waveguide by total internal reflection.

As per claim 14, Popovich, Kress, Edwin and Vallius et al. teach the optical display system of claim 13, wherein period of the single diffraction grating alters ray cone for each wavelength to create a new image point configured as an input image for the wavelength compensated beam expander (Edwin, Fig. 9, paragraphs 62 and 64, “wavelength sensitive” coupling; Vallius, Fig. 3).

As per claim 15, Popovich, Kress, Edwin and Vallius et al. teach the optical display system of claim 13, wherein period of the single diffraction grating is configured to modify wavelength dispersion introduced by the diffraction enhanced imaging system (Edwin, Fig. 9, paragraphs 62 and 64, light disperses differently throughout the waveguide according to wavelength).

As per claim 16, Popovich, Kress, Edwin and Vallius et al. teach the optical display system of claim 1, wherein distance between the diffraction imaging system and the in-coupling diffraction system is determined such that beam width for each color at an input plane of the in-coupling diffraction system and axis of beams intercepting the in-coupling diffraction system results in a beam of light that includes wavelengths having substantially similar beam width and beam axis when exiting the wavelength compensated beam expander (Popovich, paragraph 87, the distance between diffractive elements and an image plane is a well-known design geometrical consideration to achieve a desired exit pupil and field of view).

As per claim 17, Popovich, Kress, Edwin and Vallius et al. teach the optical display system of claim 1, wherein the wavelength compensated beam expander includes at least two optical elements positioned in series (Vallius, Fig. 8A, 114/815) and each configured to alter wavelength dispersion properties of rays.

As per claim 18, Popovich, Kress, Edwin and Vallius et al. teach the optical display system of claim 17, wherein a first image produced by a first optical element (Vallius, Fig. 8A, 114) is an input image for a second optical element (Vallius, Fig. 8A, 815).

As per claim 19, Popovich, Kress, Edwin and Vallius et al. teach the optical display system of claim 18, wherein the second optical element may be configured to produce collimated light (Vallius, paragraph 88, the light operated on the waveguide is collimated) for each wavelength with position and propagation direction of each output beam overlapping (Vallius, paragraph 89) with beams for other wavelengths.

As per claim 20, Popovich, Kress, Edwin and Vallius et al. teach the optical display system of claim 18, wherein each optical element includes at least one of a reflective mirror, a single-axis Fresnel reflector, and a reflection grating (Vallius, paragraph 29, couplings can be either grating or mirror based components).

As per claim 21, Popovich, Kress, Edwin and Vallius et al. teach the optical display system of claim 18, wherein the output coupling and vertical expansion system (Vallius, Fig. 8A, 815/116) includes a vertically oriented waveguide having at least two reflecting elements (Vallius, Fig. 5A, waveguide surfaces are reflective) configured to magnify images in a vertical direction and direct at least a fraction of light out of the vertically oriented waveguide and towards the user at specific angles to create the wide field of view (Vallius, Fig. 2).

As per claim 22, it comprises similar limitations to those in claim 1 and it is therefore rejected for similar reasons. Furthermore, Popovich, Kress, Edwin and Vallius et al. teach wherein color components of each image pixel overlap (Vallius, Fig. 8A).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0204455 to Popovich et al.; in view of US 2015/0212326 to Kress et al.; in view of US 2018/0149873 to Edwin et al.; further in view of US 20180203230 to Vallius et al.; further in view of US 2009/0303212 to Akutsu et al.

As per claim 9, Popovich, Kress, Edwin and Vallius et al. teach the optical display system of claim 5.
Popovich, Kress, Edwin and Vallius et al. do not teach wherein peaks of the gratings of the second diffractive grating layer lie at a substantially similar position as valleys of the gratings of the first diffractive grating layer.
Akutsu et al. teach wherein peaks of the gratings of the second diffractive grating layer lie at a substantially similar position as valleys of the gratings of the first diffractive grating layer, such that the gratings of the second diffractive grating layer complement the gratings of the first diffraction grating layer (Fig. 2, paragraph 63, the grating pitch corresponds to the wavelength, when applied to the peaks and valleys of the gratings in Fig. 3C of Kress, based on the relative wavelengths between red, green and blue lights, at least some of the peaks of the gratings corresponding to a first wavelength will lie at a substantially similar position as the valleys corresponding to a second wavelength, furthermore, the gratings complement each other so as to achieve a final image in the full color spectrum).
It would have been obvious to one of ordinary skill in the art, to modify the device of Popovich, Kress, Edwin and Vallius et al., so that peaks of the gratings of the second diffractive grating layer lie at a substantially similar position as valleys of the gratings of the first diffractive grating layer, such as taught by Akutsu, for the purpose of improving diffraction efficiency.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0204455 to Popovich et al.; in view of US 2015/0212326 to Kress et al.; in view of US 2018/0149873 to Edwin et al.; in view of US 20180203230 to Vallius et al.; further in view of US 2012/0212398 to Border et al.

As per claim 11, Popovich, Kress, Edwin and Vallius et al. teach the optical display system of claim 5.
Popovich, Kress, Edwin and Vallius et al. do not teach a wedge element configured to provide at least one image at a different angle from an optical axis of the lens and a different distance from an output plane of the lens.
Border et al. teach a wedge element (Fig. 4, paragraph 242, wedge 410) configured to provide at least one image at a different angle from an optical axis of the lens and a different distance from an output plane of the lens.
It would have been obvious to one of ordinary skill in the art, to modify the device of Popovich, Kress, Edwin and Vallius et al., by providing a wedge element configured to provide at least one image at a different angle from an optical axis of the lens and a different distance from an output plane of the lens, such as taught by Border et al., for the purpose of reducing image distortion.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0204455 to Popovich et al.; in view of US 2015/0212326 to Kress et al.

As per claim 23, Popovich et al. teach an optical display system, comprising: 
an image generator (Fig. 5, 41) producing a plurality of rays forming a color limited (paragraph 21), two-dimensional image; 
an imaging system (Fig. 5, 42/43/44) configured to collect rays produced by the image generator into an optical waveguide (paragraph 69, coupler 44 deflect beams into waveguide).
Popovich et al. do not teach wherein the imaging system is diffraction enhanced and configured to control convergence angle of each ray at specific wavelengths, such that rays at different wavelengths have different convergence angles, the diffraction enhanced imaging system comprising a lens having at least one diffractive portion and at least one refractive portion configured to alter wavelength dispersion effect on image distance produced by the lens.
Kress et al. teach wherein the imaging system is diffraction enhanced and configured to control convergence angle of each ray at specific wavelengths, such that rays at different wavelengths have different convergence angles (Fig. 2A, tunable lens 233, Fig. 3C, paragraph 41, light rays of different wavelengths converge at the focal distance f based on the angle that the image light from the display module encounters the switching optic), the diffraction enhanced imaging system comprising a lens (Kress, Fig. 2A) having at least one diffractive portion (Kress, Fig. 3C, paragraph 40, “diffractive grating”) and at least one refractive portion (Kress, paragraph 28, “When tunable lens 253 is switched, the orientation of liquid crystals 259 changes which changes the refractive index”) configured to alter wavelength dispersion effect on image distance produced by the lens (Kress, paragraph 25, “adjust a focal length”, the light waves will disperse differently according to the different incidence angles created by the different adjusted focal distances).
It would have been obvious to one of ordinary skill in the art, to modify the device of Popovich et al., so that the imaging system is diffraction enhanced and configured to control convergence angle of each ray at specific wavelengths, such that rays at different wavelengths have different convergence angles, the diffraction enhanced imaging system comprising a lens having at least one diffractive portion and at least one refractive portion configured to alter wavelength dispersion effect on image distance produced by the lens, such as taught by Kress et al., for the purpose of adjusting the focal length of an image.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689.  The examiner can normally be reached on Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE R SOTO LOPEZ/               Primary Examiner, Art Unit 2694